Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 1 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ROBERT CARROLL
Plaintiff, Docket No. l:lS-CV-667 (TJM/CFH)

-against- DECLARATION OF
LINDA STRUMPF
US. EQUITIES CORP., LINDA STRUMPF,
HAL SIEGEL, both personally and as owner
of U.S. Equities, DAVID WARSHALL,
and WING LAM
Defendants

 

LINDA STRUMPF, declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, based
upon my personal knowledge:

l. I arn a Pro-Se Defendant and arn the attorney for Defendants U.S. Equities Corp. and Hal
Siegel (collectively "Defendants") in this lawsuit.

2. I submit this Declaration in support of Defendants’ motion pursuant to Fed. R. Civ. P. l2

(b)(l) and 12(b)(6)-
3. As a result of Plaintiff Robert Carroll’s failure to pay a debt, which he has never denied

owing, Defendant U.S. Equities Corp. (“Equities”), through its attorney, the undersigned, Linda
Strumpf, Esq. obtained a judgment against Plaintiff in Kingston City Court, Ulster County, on
February 2, 2009 (Compl. Exh. l, p. 10).

4. Prior to the commencement of this action, Plaintiff moved by order to show cause in the
state court to vacate the judgment (Compl., Exh. 2, pp. 3-7); however, his motion was denied by the
Court on its own motion (Compl. Exh. 2, p. 2). The Court never signed Plaintift’ s Order to Show
Cause and Defendants were never served with it (Compl. Exh 2, pp. 3-4).

5. Thus, the judgment in the state court action was valid at all relevant times, and Defendants’
conduct throughout the state action was always proper. In order to “effectuate a postjudgment

judicial remedy” (15 U.S.C. § l692c(b)) the undersigned served a restraining notice and information
l

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 2 of 14

subpoena upon Plaintiffs bank, pursuant to CPLR §5222 (attached hereto as Exhibit A), and
subsequently a bank execution pursuant to CPLR §5232.

6. A copy of the cover letter to the Court dated January l4, 2009 with the proposed default
judgment is attached as Exhibit B. The undersigned, on behalf of U.S. Equities Corp. submitted the
proposed judgment with accompanying affidavit and affirmation in the same mailing to the Kingston
City Court.

I declare under the penalty of perjury that the foregoing is true and correct.

Dated: November 16, 2018

Linda Strumpf, Esq.

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 3 of 14

EXH|B|T A

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 4 of 14

 

City Court of the City of Kingston
County of Ulster
X
U.S. Equities Corp.
Plaintiff Index No. 29213/08
lNFORMATlON SUBPOENA
- against - with Restraining Notice
Robert Bruce Carroli
(soctat securicy- Re: Robert Bmee can-on-
Iudgment Debtor
Defendants
X

 

THE I’EOFLE OF 'I'HE STATE OF NEW YORK
TO: Navy Federal Credit Union Attn: Legal Department 300 Steamboat Rd. Kings Point NY 11024
GREETNG:

WHEREAS, in an action in the City Court of the City of Kingston, County of Ulster between U.S. Equities Corp., as
plaintiff and, Robert Brnce Carroll as defendant who are all the parties named in said action, a judgment was aimed on 212/2009
in favor of U.S. Equities Corp., judgment creditor and against Robert Br\n:e Carroll judgment debtor(s) in the amount of
828681.97 of which $50181.65 together with interest from May 31 2017 remains due and unpaid; and

WHERBAS, the witness has an office for the regular transaction of business in person in this County

NOW, THEREFORE WE COMMAND YOU, that you answer in writing under oath, separately and i'uiiy, each question in
the questionnaire accompanying this subpoena, each answer referring to the questions to which it responds; and that you return the
answers together with the original of the questions within 7 days after your receipt of the questions and this subpoena.

TAKE NOTICE that false swearing or failure to comply with this subpoena is punishable as a contempt of court

THB INPORMATION SUBPOENA RBQUIRES THAT YOU RESPOND TO T!~lB QUES’I'IONS ASKED, lNCLUDING
WHBTHER DEFENDANT HAS DIRECT DE?OSIT

I HBREBY CF.RTIPY ’!'HAT THIS ]NFORMA‘I'I()N SUBPOENA COMPLIBS WlTH RULE 5224 OF THB CIVIL
PRACTICE LAW AND RULES AND SEC’I'ION 601 OF THE GBNERAL BUS]NESS LAW THAT I HAVE A REASONABLE
BELIEF THAT THE PAR'!'Y RECEIVING THIS SUBPOENA HAS IN THEIR POSSESSION INFORMATION ABOUT THE

DBBTOR THAT WILL ASSIST THE CREDITOR IN COLLEC'I‘UG THE .VUDGMENT.

 

LINDA STRUMPF. ESQ.

RESTRAIN[NG NOTICE
WHEREAS, it appears that you owe a debt to cite judgment debtor(s) or are in possession or in custody of property in
which the judgment debtor(s) has an interest:
Any and all checking accounts including but not limited to savings accounts, certilicates of safe deposit boxes, and any
and all other assets of the judgment debtor(s}, Robert Bruce Carroll Social Securi nd Social Security lt

TAKE NOTICE that pursuant to CPLR §5222(b), which is set forth in full herein_. you are hereby forbidden to make.
or suffer any sale, assignment or transfer of, or any interference with, any property in which you have an interest or pay over or
otherwise dispose of any such debt except as therein provided.

TAKE FURTHER NOTICE that this notice also covers all property in which the judgment debtor(s) has an interest
hereafter coming into your possession or custody, and all debts hereafter coming due from you to the judgment debtor(s).

Section 5222(b). Efl’ect of rcstraint; prohibition of n'ansfer; duration A judgment debtor orobligor served with a restraining
noticeisfabiddentonmkeorsuii`eranysale.assignment. u'ansferorinterferenoe withanypmpertyinwhichheorshehasan
mmst,excq)tassetforthinsubdivisiotts (h)mtd(i)ofthissection,andexceptupondirectionofdte sherifforpursuamtoan
orderof the court, until thejudgment ororder is satisfied or vacated. A restraining notice served upon a person otherthan the
judgmentdebtora'obligoris effective mlyif.atthetimeofservice, hectsheowesadebttothejudgmentdebtororobiigoror
he or she is in theposscssion orcustody ofproperty in which he or she knows or has reason to believe the judgment debtoror
obligorhas an interest orif the judgment creditororsupport collection unit has stated in the noticediataspecilied dd)tisowed
bythepersonserved tothejudgmentdebmrorobligotorthet dicjudgmentdebtororobligorhasaninterestinspeciticd
property in the possession or custody of the person served All property in which the judgment debtor or obligor is known or

63700 Lc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 5 of 14

believed to have an intueet then in and thereafter corning into the possession or custody of such a person, including any
specified in thenotice, and all debts of such aperson, including any specified in the notice, then due and mereafter comingdue
to thejudgment debtororobligor.shallbesubjecttothenoticeexceptassctforrhinsubdivis'ons(h)and(t)ofmissection.
Suchapersonisforbiddentonmkeorsuffermiysalc,assignmcntortmnsferof.oranyinterferencewith,anysuchproperty,or
payow:rorotherwisedisposeofanysuchdebt,toanypersonotherthanthesherifforthestrpponconecuonmut,exceptasset
forth insubdivisions (h)and(i) ofthis section.andexceptupondircction ofthe merifforpursuanttoanorderofthectarrt,until
theexpirationofoneyearafterthenoticeisserveduponhimorher,oruntilthejudgmentororderissatisfiedorvacawd,
whichevereventfirstoccurs.Ajudgmentcreditororsupportcollectionunitwhichhasspecwdwrsonalpropertyordebtina
restrainingnoticeshallbeliabletotheownerofthepropcrtyorthepersontowhomthedebtisowed, ifotha'thanthejudgrnent
dehororobligor, foranydamages sustained byreasonoftherestraint. It`agarnrsheeservedwtthare¢tminmgnonce withholds
thepaymentofnnneybelongingorowedtothejudgmentdebtororobligorinenamountequaltotwicetheamamtdueonthc
judgmentororder, themstr'ainingnoticeisnoteffectiveastootherpropeayormey.
TAKE FUR'IHERNO'l'lCEthat disobedience ofthis Restraining Notice isptmishableas contempt of coun.

NOT¥CE TO JUDGMENT DEB'N)R OR OBL!GOR
Money or property belonging to you may have been taken or held in order to satisfy a judgment or order which has been entered against
you. Read this carefully

YOU MAY BE ABLE TO GET YOUR MONEY BACK

State and federal laws prevent certain money or property from being taken to satisfy judgments or orders. Such money
or property is said to be “exempt". 'lhe following is a partial list of money which may be exempt
l. Supplemental security income. (SSI);
2. Social seatrity;
3. Public assistance (welfare);
4. Spousal support, maintenance (alimony) or child support;
5. Uuemploytmnt benefits;
6. Disability benefits;
7. Workers' compmsation benefits;
8. Public or private pensions;
9. Vetemns benefits;
10. Ninety percentofyour wages orsalaryearncd in the last sixty days;
l l. 'I\venty~six hundred twenty-five dollars of any bank account containing statutorily exempt payments that were deposiwd
electronically or by direct deposit within the last forty-five days, including but not limited to, yoursocial security supplemental
security income, veterans benefits, public assistance workers' compensation ,`unemployment insurance public or private
pcnsions. railroad retirement benefits, black lung benefits, or child support payments
12. Railroad retirement; and
13. Bleck lung benefits.

Ifyou thinkthetanyofyourmoneythuthasbeentakenorheldisexempt,yourtatstectta'otq)tlybecmse themoneyrmybe
appliedtothejudgmenttrorder. lfyouclaimthatmryofyourmoneythathasbeentakenorheldiseltenq)t,yammycomactdre

Also, YOU MAY CONSULTAN A'I'I`ORNEY, INCLUD]NG ANY FREE LEGAL SERVIC.FS ORGANIZA'HON IF YOU
QUAL[FY Yo.tcanolsogotocouttwithomanauomeytoget yourrnoneyback. Bring thisnotice withyou whenngo. You
areallowed totrytoprovetoajudgethatyourmoneyisexempt fromcollection unde_[jg___¥g;lc__ijl_g;w;gg§_g_lgg

' ‘ ' v liliy:uzoua.d_trdthirrv;nio§mdft£n_uoundrdion! Ifwudvnothavealawyer
the clerkofthecounmnygiveyouformstohelpyouproveyouraccount containsexempt moneythatthecreditorcermot
collect. The law (New York civil practice law and ruies, article four and §MMMMM and fit§;two
h,gnghgl_,fg;ty) provides a procedure for determination of a claim to an exemption

Pleasenotethatwem'erequiredmderFederalLawtoadviseyouthatwearedebtcollectors;thisisanattempttocollectthis
debtandenyinfonnationobtninedwillbeusedforthatnuroose.

 

Dated: May 31 2017

 

 

LINDA STRUMPF. ESQ.
Attorney for Judgnrent Credi tor: LINDA STRUMPF
Offtce and Post Oft’tce Address: 69 Fox Run, South Salem, NY 10590 Ph: 212-566-6800; Fax: 212»566-6808

63700 Lc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 6 of 14

EXEMPTION NO'!'ICE
As required by Ncw York Law
YOUR BANK ACCOUNT IS RESTRAINED 0R “FROZEN”

The attached Restraining Notice or notice of Levy by Execution has been issued against your bank account. You
are receiving this notice because a creditor has obtained a money judgment against you, and one or more of your
bank accounts has been restrained to pay the judgment. A money judgment is a court's decision that you owe
money to a creditor. You should be aware that FUTURE DEPOSITS into your account(s) might also be
restrained if you do not respond to this notice.

You may be able to “vacate” (remove) the judgment Ifthe judgment is vacated, your bank account will be released.
Consult an attorney (including free legal services) or visit the court clerk for more information abouthow to do this.

Under state and federal law, certain types of funds cannot be taken from your bank account to pay a judgment Such
money is said to be “exempt. ”

DOES YOUR BANK ACCOUNT CONTAIN ANY O.F THE FOLLOWING TYPES OF FUNDS?
1. Social security;

2. Social security disability (SSD);

3. Supplemental security income (SSI);

4. Public assistance (welfare);

5. income earned while receiving SSI or public assistance;

6. Veterans benefits;

7. Unemployment insuranee;

8. Payments from pensions and retirement accounts;

9. Disability benefits;

10. income earned in the last 60 days (90% of which is exempt);
ll. Workers‘ compensation benefits;

12. Child support;

13. Spousal support or maintenance (alimony);

14. Railroad retirement; and/or

l$. Black lung benefits.

lf YES, you can claim that your money is exempt and cannot be taken. To make the claim. you must
(a) complete the EXEMPTION CLAIM FORM attached;

(b) deliver or mail the form to the bank with the restrained or “t‘rozen” account; and

(c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

¥ou must send the forms within 20 DAYS of the postmarked date on the envelope holding this notice. You may
be able to get your account released faster if you send to the creditor or its attorney written proof that your
money is exempt. Proof can include an award letter from the government1 an annual statement from your
pension., pay stubs, copies of checks, bank records showing the last two months of account activity. or other
papers showing that the money in your bank account is exempt It` you send the creditors attorney proof that the
money in your account is exempt, the attorney must release that money within seven days. You do not need an
attorney to make an exemption claim using the form.”

63700 Lc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 7 of 14

City Court of the City of Kingston

 

 

County of Ulster
X Index No. 29213/08

U.S. Equities Corp.

Plaintiff

- against - EXEMPTION CLAIM FORM

Robert Bruce Carroll

Defendaut(s)

X

NAME AND ADDRBSS OF JUDGM£NT NAME AND ADDRESS OF FINANCIAL INSTI’!'UTION:
CRED!TOR OR ATTORNEY: Navy Federal Credit Union
LINDA STRUMPF, ESQ. 300 Steamboat Rd.
69 Fox Run
South Salem, NY 10590 Kings Point NY 11024
ADDRESS A ADDRESS 13

Directions: To claim that some or all of the funds in your account are exempt, complete both copies of this
form. and make one copy for yourself. Mail or deliver one form to ADDRESS A and one form to ADDRESS B
within twenty days of the date on the envelope holding this notice. **If you have any documents. such as an
award letter, an annual statement from your pension. paystubs, copies of checks or bank records showing the
last two months of account activity. include copies of the documents with this form. Your account may be
released more quickly

l state that my account contains the following type(s) of funds (check all that apply):
Social security
Social security disability (SSD)
Supplemenml security income (SSI)
_________ Pu.blic assistance
Wages while receiving SSl or public assistance
_____ Veterans benefits
Unemployment insurance
____ Payments from pensions and retirement accounts
______ Income earned in the last 60 days (90% of which is exempt)
_____ Child support
Spousal support or maintenance (alimony)
Workers' compensation
Railroad retirement or black lung benefits
___ Other (describe exemption):

 

 

 

 

l request that any correspondence to me regarding my claim be sent to the following address:

 

PILL lN YOUR COMPLETE ADDRESS

I certify under penalty of perjury that the statement above is true to the best of my knowledge and belief.

Date:

 

SIGNATURE OF JUDGMEN'I` DEBTOR

63700 Lc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 8 of 14

City Court of the City of Kingston

 

 

County of Ulster
X
U.S. Equities Corp.
Index No. 29213/08
Plaintiff
QUES'I`IONS AND ANSWERS IN
CONNECTION WITH
INFORMATION SUBPOENA
- against - Our File No. 63700
Robert Bruce Carroll
(so¢iar security _
Re: Robert arm canon (social security-
Judgment debtor
Defendant(s)
X

Re: Robert Br'uce Carroll
PO BOX 201 . Connelly. NY 12417

STATE OF NEW YORK, COUNTY OF ss:

being duly sworn, deposes and says: that deponent is thel of recipient of an information
subpoena (served upon: Navy Federal Credit Union Attn: Legal Department 300 Stearnboat Rd. Kings Point NY
11024) herein and of the original and a copy of questions accompanying said subpoena

The answers set forth below are made from information obtained from the records of the recipient

 

Q. No. l Do you have a record of any account in which the judgment debtor may have an interest, whether underthe
name of the debtor, under a trade or corporate name, or in association with others. as of the date of the subpoena or
within l year prior thereto?

A. No. l

Q. No. 2 As to each such account, what is the exact title of the account, the date opened, amounts presently on
deposi.t; if closed, the amount on deposit when closed and the date closed?

A. No. 2

Title Date Opened Amount on Deposit Amount I'Ield Date Closed

Q. No. 3 If this is a lease security account, please provide the name of the landlord/property management company,
as well as their last known address and current telephone number.
A. No. 3

 

'Excerpt from CPLR section 522/4 (a) 3. "...Answers shall be made ln writing under oath by the person upon whom
served if an individual, or by an officer, directory agent, or employee having information, if a corporation, partnership
or sole proprietorship &ch question shall be answered separately and fully and each answer shall refer to the
questions to which it responds Answers shall be returned together with the original of the questions within seven
days after receipt.”

63700 tc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 9 of 14

Q. No. 4. Do you presently employ the judgment debtor?
A. No. 4.

Q. No. 5. State the name, address and telephone number of judgment debtor(s) present or last known employer.
A. No. 5

Q. No. 6 Is the judgment debtor receiving a salary in the form of direct deposit to your institution‘? If yes, please
state title and bank of depositor.
A. No. 6.

Q. No. 7 Do you have a record of any safe deposit box in which the judgment debtor may have an interest, whether
under the name of the debtor. under a trade or corporate namc, or in association with others, as of the date of the
subpoena or within 1 year prior thereto?

A. No. 7

Q. No. 8 As to each such box what is the exact designation of the lessees thereof, the date hired, the date
discontinued, the names of those having access?
A. No. 8
Lessees Date Hired Date Those Having Access
Discontinued

Q. No. 9. Do you hold collateral in which the debtor has or may have an interest?
A. No. 9

Q. No. 10 What is the description and value of each item of coilateral?
A. No. 10 Description Value

Q. No. ll What interest does the debtor appear to have in each item of coilateral?
A. No. 11

Q. No. 12 Is the judgment debtor indebted to you?
A. No. 12

63700 tc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 10 of 14

Q. No 13 As to each indebtedness, what is the amount ot` the original indebtedness, the date incurred, amount repaid

and date of such repayment?
A. No. 13
Amount Date Incurred Amount Repaid Date Repaid

Q. No. 14 Do you hold any lien. mortgage or otherwise against property of the debtor?
A. No. 14

Q. No. 15 What is the nature of each such lien, the full description of the property affected by the lien, the location
and identity of the office of the filing or recording and full indexing information?
A. No. 15.
Lien Property Where Rccorded Book & Page No.
or Piled

Q. No. 16 Are any of the assets of the debtor, in your possession or care, subject to liens, attachments or other

encumbrances?
A. No. 16

Q. No. 17 What are the full details in regard to each asset?
A. No. 17

Q. No. 18 Do you have any other transactions with the debtor, directly or indirectly, as a result of which the debtor
may now have, or may in the future become entitled to, money or credit?
A. No. 18

Q. No. 19 Has the debtor given you a statement of financial condition?
A. No. 19

Q. No. 20 What assets arc disclosed therein (0r in the alternative supply a copy thereot).
A. No. 20

Q. No. 21 Did the debtor make payments to you? If yes, do you have copies of all canceled checks from this dcbtor‘?
A. No. 21

63700 Lc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 11 of 14

Q. No. 22 If the answer to Question # 20 is yes, then please attach a copy of the most recent canceled check from
this debtor.
A. No. 22

Q. No. 23 Did the debtor make deposits by checks. If yes,, do you have copies of checks deposited by this debtor?
A. No. 23

Q. No. 24. If the answer to Question 822 is yes. then please attach a copy of all the checks deposited by the debtor
in the past two months, or if no checks were deposited in the past two months, then please attach copies of any
checks that were deposited by the debtor in the last year.

A. No. 24

Q. No. 25 Has the debtor filted out an application when the account was opened. If so, please attach a copy of the

debtor‘s application
A. No. 25

Q. No. 26 Please attach a copy of the debtor’s signature card which you have on record
A. No. 26

Q. No. 27 What is debtors social security number (0r tax identification number)?
A. No. 27

Q. No. 28 What is the debtor‘s current home address and telephone number?
A. No. 28

l
Q. No. 29 Are there any income executions, or liens against earnings presently in effect or awaiting placement?
A. No. 29

Q. No. 30 lf judgment debtor(s) a member of a union? If yes, give name and address of union, union member, and
status of membership
A. No. 30

 

Sworn to before me this
day of

Attorney for ]udgmeut Creditor: LINDA STRUMPF, ESQ.

Office and Post Office Address: 69 Fox Run, South Salem, NY 10590
Tcl. 212-566-6800 ext. 120

63700 tc

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 12 of 14

EXH|B|T B

`_d_n_'r_/'tted 19 gractice:

New ¥ork
New Jersey
Connecticut

63700

Case 1:18-cv-00667-T.]I\/|-CFH Document15-1 Filed 11/16/18

LlNDA STRUMPF
ATToRNEY AT LAW
January 14 2009
Judgment Clerk
City Court of the City of Kingston
U|ster County

1 Garraghan Dr.
Kingston, NY 12401

Re: U. S. Equities Corp. v. Robert Bruce Carro||
Index No. 29213/08

Dear Sir/Madame:

Page 13 of 14

NEWY i< FF E
szsT Rvo
souTH sALEM. NY10590
TEL; (212)566-eaoo
FAx; (212)566-eaoa

F

2404 PARK PLACE
SPR|NGF|ELD. NJ 07081
TELZ (973) 624-2121
FAX: (973) 624-7550

coNN§g];lggT QFF\cE
244 COLON\AL RoAD

NEW cANAAN. CT 06840
TEL: (203)966-8555
FAx: (203) 966-ease

Enc|osed please find original and one copy of proposed defau|tjudgment in
the above-captioned matter. After the judgment is signed, would you please
return to us a conformed copy in the enclosed self-addressed stamped

envelope.
Thank you for your attention to this matter.

Please note rnew New York office address listed above.

   

Enc|.

Our Fi|e No. 63700

Case 1:18-cv-00667-T.]I\/|-CFH Document 15-1 Filed 11/16/18 Page 14 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ROBERT CARROLL
Plaintiff, Docket No. 1:18-CV~667 (TJM/CFH)

-against- CERTIFICATE OF SERVICE

US. EQUITIES CORP., LINDA STRUMPF,
HAL SIEGEL, both personally and as owner
of U.S. Equities, DAVID WARSHALL,
and WING LAM
Defendants

 

I hereby certify that on November 16, 2018 I served the attached Declaration of Linda
Strumpf to the Plaintiff Pro Se by depositing a twe copy thereof enclosed in a post-paid wrapper, in an
official depository under the exclusive care and custody of the U.S. PosthScrvice, addressed as follows:

Robert Carroll
P.O. 201 1
Connelly, NY 12417

 

Defendant Pro Se

69 Fox Run

South Salem, NY 10590
Tel: 212-566-6800
linda.strumpflaw@live.com

Linda Strumpf, Esq., 519{28

